

	

		III

		109th CONGRESS

		2d Session

		S. RES. 386

		IN THE SENATE OF THE UNITED STATES

		

			March 1, 2006

			Mr. Talent (for himself,

			 Mr. Durbin, Mr.

			 Frist, and Mr. Sununu)

			 submitted the following resolution; which was considered and agreed

			 to

		

		RESOLUTION

		Honoring the Pre-Negro Leagues and Negro

		  Leagues baseball players and executives elected to the National Baseball Hall

		  of Fame Class of 2006.

	

	

		Whereas African Americans began to play baseball in the

			 late 1800s on military teams, college teams, and company teams, and eventually

			 found their way onto professional teams with White players;

		Whereas the racism and Jim Crow laws that

			 forced African American players from their integrated teams by 1900 compelled

			 those dedicated players to form their own barnstorming teams

			 that traveled throughout the United States and offered to play any team willing

			 to challenge them;

		Whereas, in 1920, the Negro National League was created

			 under the guidance of Andrew Rube Foster, a former player,

			 manager, and owner of the Chicago American Giants, at a meeting held at the

			 Paseo YMCA in Kansas City, Missouri;

		Whereas soon after the Negro National League was formed,

			 rival leagues were assembled in eastern and southern States, bringing the

			 thrills and innovative play of African American ballplayers to major urban

			 centers and rural countrysides throughout the United States, Canada, and Latin

			 America;

		Whereas, from the 1920s to the 1960s, over 30 communities

			 located throughout the United States were home to teams in 1 of the 6 Negro

			 Leagues;

		Whereas the Negro Leagues maintained a high level of

			 professional skill and became centerpieces for economic development in their

			 communities;

		Whereas, in 1945, the Brooklyn Dodgers of Major League

			 Baseball recruited Jackie Robinson from the Kansas City Monarchs, making

			 Robinson the first African American in the modern era to play on a Major League

			 Baseball roster;

		Whereas the integration of Major League Baseball, which

			 soon followed the signing of Jackie Robinson, prompted the decline of the Negro

			 Leagues because the Major Leagues began to recruit and sign the best African

			 American ballplayers;

		Whereas it has been recognized by numerous baseball

			 authorities that many of the greatest players ever to play the game of baseball

			 played in the Negro Leagues, rather than Major League Baseball;

		Whereas, on February 27, 2006, the National Baseball Hall

			 of Fame announced that Ray Brown, Willard Brown, Andy Cooper, Frank Grant, Pete

			 Hill, Biz Mackey, Effa Manley, Joe Mendez, Alex Pompez, Cum Posey, Louis

			 Santop, Mule Suttles, Ben Taylor, Cristobal Torriente, Sol White, J.L.

			 Wilkinson, and Jud Wilson had been elected to the National Baseball Hall of

			 Fame Class of 2006;

		Whereas less than 1 percent of all professional baseball

			 players have been honored with induction into the National Baseball Hall of

			 Fame;

		Whereas we congratulate Ray Brown, an ace starter for the

			 Homestead Grays who—

			(1)ranks among the

			 top Negro Leagues pitchers in total wins and winning percentage; and

			(2)pitched a perfect

			 game in 1945 as well as a one-hitter in the 1944 Negro World Series;

			Whereas we congratulate Willard Brown, an outfielder with

			 the Kansas City Monarchs who—

			(1)led the Negro

			 American League in home runs and batting average during numerous seasons;

			 and

			(2)was considered by

			 many to be the Negro American League version of Josh Gibson;

			Whereas we congratulate Andy Cooper, a pitcher with the

			 Detroit Stars and Kansas City Monarchs who—

			(1)had a knack for

			 changing the speed of his pitches;

			(2)was the all-time

			 leader in every Detroit Stars pitching category;

			(3)was among the top

			 10 leaders in career wins, strikeouts, shutouts, and winning percentage in

			 Negro Leagues history; and

			(4)later in his

			 career became the manager of the Kansas City Monarchs and led them to 3

			 pennants;

			Whereas we congratulate Frank Grant, a second baseman with

			 tremendous range and a strong arm who—

			(1)hit over .300 in

			 4 seasons with White minor league teams until the color lines forced him out of

			 the league in 1886;

			(2)played for

			 top-rated African American teams until 1903; and

			(3)who displayed a

			 unique blend of speed and power in the International League that allowed him to

			 turn 1 out of every 4 base hits into extra bases;

			Whereas we congratulate Pete Hill, a premier outfielder

			 who—

			(1)played

			 brilliantly for the Cuban X-Giants, Philadelphia Giants, Chicago Leland Giants,

			 and the Chicago American Giants before the formation of the Negro

			 Leagues;

			(2)during his 1911

			 season as an American Giant, hit safely in 115 out of 116 games; and

			(3)was rated the

			 fourth best outfielder in the renowned 1952 Pittsburgh Courier player-voted

			 poll of the best players of the Negro Leagues;

			Whereas we congratulate Biz Mackey, a strong-armed catcher

			 who—

			(1)ended his career

			 with a lifetime batting average well over .300;

			(2)ranked among the

			 top Negro Leaguers in lifetime total bases, RBIs, and slugging percentage;

			 and

			(3)later managed the

			 Baltimore Elite Giants and the Newark Eagles who, under his skill and

			 leadership, won the Negro World Series in 1946;

			Whereas we congratulate Effa Manley, the co-owner of the

			 Newark Eagles, who—

			(1)has become the

			 first woman elected to the National Baseball Hall of Fame; and

			(2)in addition to

			 her efforts in baseball, played an active role in the Civil Rights Movement by

			 promoting such causes as Anti-Lynching Day at Ruppert Stadium, which is the

			 home of the Eagles;

			Whereas we congratulate Jose Mendez, a right-handed

			 pitcher who—

			(1)earned a winning

			 percentage of just under .700 during his memorable career as a member of the

			 Cuban Stars, All Nations, and Kansas City Monarchs; and

			(2)managed the

			 Kansas City Monarchs to successive pennants from 1923–1925, during which time

			 he compiled a 20–4 pitching record with 7 saves;

			Whereas we congratulate Alex Pompez, a successful team

			 owner who—

			(1)owned the Cuban

			 Stars of the Eastern Colored League and then the New York Cubans of the Negro

			 National League; and

			(2)signed the first

			 Puerto Rican, Dominican, Venezuelan, and Panamanian players of the

			 circuit;

			Whereas we congratulate Cum Posey, owner of

			 the Homestead Grays, who—

			(1)won the Negro

			 National League pennant 8 times between 1937 and 1945; and

			(2)assembled teams

			 that were home to 11 of the 18 Negro Leaguers currently in the Hall of

			 Fame;

			Whereas we congratulate Louis Santop, a power-hitting

			 catcher who—

			(1)played for

			 several of the greatest African American teams of the pre-Negro Leagues era,

			 including the Philadelphia Giants, New York Lincoln Giants, and the Brooklyn

			 Giants;

			(2)hit over .320

			 while slugging tape-measure homeruns during his tremendous career in the Negro

			 Leagues; and

			(3)was rated by

			 Rollo Wilson as the first string catcher on his all-time Black baseball

			 team;

			Whereas we congratulate Mule Suttles, a hard-hitting first

			 baseman and outfielder who—

			(1)played

			 spectacularly for the St. Louis Stars, Chicago American Giants, Birmingham

			 Black Barons, Newark Eagles, and other Negro League teams; and

			(2)was 1 of the most

			 powerful home run hitters in the Negro Leagues, ranking third all-time among

			 Negro Leaguers in home runs and RBIs;

			Whereas we congratulate Ben Taylor, a pitcher who—

			(1)transitioned into

			 a top-ranked first baseman and clean-up hitter for the Indianapolis ABC’s at

			 the start of his career;

			(2)served as an

			 extremely successful player-manager from 1923–1929; and

			(3)exclusively

			 managed the Washington Potomacs, the Baltimore Black Sox, and the Atlantic City

			 Bacharach Giants until 1940;

			Whereas we congratulate Cristobal Torriente, a 5-tool

			 outfielder who—

			(1)played most of

			 his games for the Cuban Stars and Chicago American Giants;

			(2)earned an

			 incredible lifetime batting average of over .330; and

			(3)is 1 of the

			 all-time offensive leaders in Negro Leagues history, ranking in the top 20

			 all-time in home runs, RBIs, and total bases;

			Whereas we congratulate Sol White, a tremendously gifted

			 baseball player who—

			(1)played all

			 infield positions during his 25-year baseball career;

			(2)was a member of

			 the best African American independent teams of the pre-Negro Leagues era,

			 including the Philadelphia Giants, which he helped found in 1902 as playing

			 manager;

			(3)hit .359 in the

			 White minor leagues during 5 seasons before the color line was established;

			 and

			(4)made a timeless

			 contribution to baseball by authoring his book, Sol White’s Official

			 Base Ball Guide, the first history of Black baseball before

			 1900;

			Whereas we congratulate J.L. Wilkinson, a creative and

			 innovative team owner who—

			(1)owned the Kansas

			 City Monarchs, the All Nations club, and 1 of the first professional women’s

			 teams in the United States;

			(2)was a pioneer of

			 night baseball and various ballpark promotions;

			(3)was the only

			 White owner of the Negro National League when it was chartered in 1920;

			 and

			(4)ran the longest

			 running franchise in Negro National League history during which his teams won

			 an unprecedented 17 pennants and 2 World Series;

			Whereas we congratulate Jud Wilson, an intense first and

			 third baseman who—

			(1)ranks among the

			 top 10 all-time in home runs, RBIs, hits, total bases, slugging average, and

			 batting average in the Negro Leagues;

			(2)holds a lifetime

			 batting average over .340;

			(3)earned from fans

			 the nickname Boojum, after the sound that his line drives made when slamming

			 off the fences; and

			(4)played on

			 pennant-winning teams as a member of the Baltimore Black Sox, Philadelphia

			 Stars, and Homestead Grays;

			Whereas those baseball legends will be inducted into the

			 National Baseball Hall of Fame on July 30, 2006, in Cooperstown, New York,

			 joining former Negro Leagues players Ernie Banks, Hank Aaron, Jackie Robinson,

			 Larry Doby, Monte Irvin, Roy Campanella, Satchel Paige, Willie

			 Mays, Bill Foster, Buck Leonard, Bullet Rogan,

			 Cool Papa Bell, Hilton Smith, Smokey Joe

			 Williams, Josh Gibson, Judy Johnson, Leon Day, Martin Dihigo,

			 Oscar Charleston, Pop Lloyd, Ray Dandridge, Rube

			 Foster, Turkey Stearnes, and Willie Wells, as members of the

			 National Baseball Hall of Fame; and

		Whereas we congratulate the Negro Leagues Baseball Museum

			 in Kansas City, Missouri, the only public museum in the Nation that exists for

			 the exclusive purpose of interpreting the experiences of the players in the

			 Negro Leagues, founded in 1990 by Negro Leagues legend Buck O’Neil, Horace

			 Peterson, former Kansas City Monarchs outfielder Al Slick

			 Surratt, and other former Negro Leagues players, for the tireless efforts of

			 the museum to preserve the evidence of honor, courage, sacrifice, and triumph

			 in the face of segregation of those African Americans who played in the Negro

			 Leagues through its comprehensive collection of historical materials, important

			 artifacts, and oral histories of the participants in the Negro Leagues and the

			 impact that segregation had in the lives of the players and their fans: Now,

			 therefore, be it

		

	

		That the Senate—

			(1)congratulates Ray

			 Brown, Willard Brown, Andy Cooper, Frank Grant, Pete Hill, Biz Mackey, Effa

			 Manley, Joe Mendez, Alex Pompez, Cum Posey, Louis Santop, Mule Suttles, Ben

			 Taylor, Cristobal Torriente, Sol White, J.L. Wilkinson, and Jud Wilson on being

			 elected to the National Baseball Hall of Fame Class of 2006;

			(2)commends the

			 National Baseball Hall of Fame and the Negro Leagues Baseball Museum for their

			 efforts to ensure that these legends of baseball receive the recognition due to

			 players of their caliber; and

			(3)respectfully

			 requests the Enrolling Clerk of the Senate to transmit an enrolled copy of this

			 resolution to—

				(A)the National

			 Baseball Hall of Fame; and

				(B)the Negro Leagues

			 Baseball Museum.

				

